Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 1, 1993 (People v Dewberry, 191 AD2d 453), affirming a judgment of the County Court, Nassau County, rendered December 17, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted to the extent that the appellant is granted leave to serve and file a brief on the issue of the validity of the waiver of his right to appeal; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application: Mark Diamond, Box 307, Ryder Station, Brooklyn, N.Y. 11234, and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (22 NYCRR 670.1 et seq.) and written directions. Rosenblatt, J. P., O’Brien, Copertino and Joy, JJ., concur.